368 F.3d 1149
BEDROC LIMITED, L.L.C., a Nevada Limited Liability Company, Plaintiff-Counter-Defendant-Appellant, andWestern Elite, Inc., a Nevada corporation, Plaintiff-Appellant, andEarl Williams, an individual, Plaintiff-Counter-Defendant,v.The UNITED STATES of America; Gale A. Norton, Secretary of the Interior; United States Department of the Interior, Bureau of Land Management; and Curtis L. Tucker, Area Manager, Caliente Resource Area Bureau of Land Management, Defendants-Counterclaimants-Appellees.
No. 01-17080.
United States Court of Appeals, Ninth Circuit.
May 26, 2004.

Lamond R. Mills, Christian B. Bryner, Lamond R. Mills Associates, Las Vegas, NV, L. Eric Lundgren, Esq., Lundgren Law Offices, P.C., Cheyenne, WY, for Plaintiffs-Appellants.
Blaine Welsh, Las Vegas, NV, for Defendants-Appellees.
On Remand from the United States Supreme Court.
Before HAWKINS, GRABER, and TALLMAN, Circuit Judges.

ORDER

1
This case returns to us on remand from the Supreme Court of the United States. Bedroc Ltd., LLC v. United States, 314 F.3d 1080 (9th Cir.2002), reversed and remanded by 541 U.S. 176, 124 S. Ct. 1587, 158 L. Ed. 2d 338 (2004). We, in turn, reverse and remand to the district court for further proceedings consistent with the Supreme Court's opinion.


2
REVERSED and REMANDED.